UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2032


FU LI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 19, 2009                 Decided:   April 10, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Norman Kwai Wing Wong, New York, New York, for Petitioner.
Michael F. Hertz, Acting Assistant Attorney General, William C.
Peachey,   Assistant  Director,   Rebecca Hoffberg,  Office  of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fu Li, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration     Appeals       (“Board”)         dismissing     his       appeal    from    the

immigration       judge’s      decision          denying     his     applications          for

asylum,     withholding       of    removal,        and      withholding          under    the

Convention Against Torture (“CAT”).                      We deny the petition for

review.

            The     Immigration          and    Nationality        Act    authorizes       the

Attorney General to confer asylum on any refugee.                                  8 U.S.C.

§ 1158(a) (2006).       It defines a refugee as a person unwilling or

unable to return to his native country “because of persecution

or   a   well-founded       fear    of       persecution      on     account       of     race,

religion, nationality, membership in a particular social group,

or   political      opinion.”            8     U.S.C.    §   1101(a)(42)(A)            (2006).

“Persecution        involves       the       infliction      or     threat        of    death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds . . . .”                       Li v. Gonzales, 405 F.3d

171, 177 (4th Cir. 2005) (internal quotation marks and citations

omitted).

            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see   8    C.F.R.    §    1208.13(a)          (2008),     and    can     establish

refugee status based on past persecution in his native country

                                                2
on account of a protected ground.                              8 C.F.R. § 1208.13(b)(1)

(2008).        Without          regard   to       past      persecution,       an        alien    can

establish      a    well-founded         fear      of       persecution       on    a     protected

ground.        Ngarurih         v.   Ashcroft,        371      F.3d    182,    187       (4th    Cir.

2004).         Credibility           findings         are    reviewed      for          substantial

evidence.       A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer “specific, cogent reason[s]”

for doing so.            Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).

“Examples of specific and cogent reasons include inconsistent

statements,        contradictory         evidence,           and    inherently           improbable

testimony . . . .”               Tewabe v. Gonzales, 446 F.3d 533, 538 (4th

Cir. 2006) (internal quotation marks and citations omitted).

               Where, as here, the applicant filed his application

for asylum after May 11, 2005, certain provisions of the REAL ID

Act of 2005 regarding credibility determinations are applicable.

See   8   U.S.C.      §    1158(b)(1)(B)(iii)               (2006).        Specifically,          “a

trier     of   fact       may    base    a    credibility             determination         on   the

demeanor, candor, or responsiveness of the applicant or witness,

the     inherent      plausibility           of       the    applicant’s           or     witness’s

account, the consistency between the applicant’s or witness’s

written and oral statements (whenever made and whether or not

under oath, and considering the circumstances under which the

statements were made), the internal consistency of each such

statement,         the    consistency         of        such       statements        with       other

                                                  3
evidence of record (including the reports of the Department of

State on country conditions), and any inaccuracies or falsehoods

in such statements, without regard to whether an inconsistency,

inaccuracy, or falsehood goes to the heart of the applicant’s

claim,      or       any   other     relevant         factor.”            8   U.S.C.

§ 1158(b)(1)(B)(iii).

            This      court     accords     broad,     though      not    unlimited,

deference       to   credibility    findings        supported      by    substantial

evidence.        Camara    v.   Ashcroft,     378    F.3d   361,   367     (4th    Cir.

2004).      A    determination     regarding        eligibility    for     asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                           INS v. Elias

Zacarias, 502 U.S. 478, 481 (1992).                 Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.                  8 U.S.C. § 1252(b)(4)(B)

(2006).     This court will reverse the Board only if “the evidence

. . . presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                            Elias

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

            We find substantial evidence supports the Board’s and

the immigration judge’s finding that Li was not credible with

respect to his membership in Falun Gong.                    Thus, he failed to

establish past persecution or a well-founded fear of persecution

                                          4
based   on   a   protected    ground.          We    further   find     substantial

evidence supports the finding that Li did not show it is more

likely than not he will be tortured when he returns to China as

a result of having left the country illegally.

             Accordingly,    we   deny       the    petition   for     review.      We

dispense     with   oral     argument    because        the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                         5